Exhibit 10.12
EXECUTION COPY
Paragraph 13. Elections and Variables
(a) Security Interest for “Obligations.” The term “Obligations” as used in this
Annex includes the following additional obligations: None.
(b) Credit Support Obligations.
(i) Delivery Amount, Return Amount and Credit Support Amount.
(A) “Delivery Amount” has the meaning specified in Paragraph 3(a).
(B) “Return Amount” has the meaning specified in Paragraph 3(b).
(C) “Credit Support Amount” means, for any Valuation Date, (1) Party A’s
Exposure for that Valuation Date plus (2) the aggregate of all Independent
Amounts applicable to Party B, if any, minus (3) Party B’s Threshold; provided,
however, that (x) in the case where the sum of the Independent Amounts
applicable to Party B exceeds zero, the Credit Support Amount will not be less
than the sum of all Independent Amounts applicable to Party B and (y) in all
other cases, the Credit Support Amount will be deemed to be zero whenever the
calculation of Credit Support Amount yields an amount less than zero.
(ii) Eligible Collateral. The following items will qualify as “Eligible
Collateral”:

                              Valuation               Percentage     (A )  
Cash
    100 %   (B )  
Negotiable debt obligations issued by the U.S. Treasury Department having an
original maturity at issuance of not more than one year.
    99 %

(iii) Other Eligible Support. “Other Eligible Support” shall not apply to Party
A and for Party B shall mean such other types of collateral (including letters
of credit or insurance bonds) as are in form and substance satisfactory to Party
A. No value shall be given hereunder to any collateral pledged under or
obligation under any Credit Support Document except for Eligible Collateral or
Other Eligible Support delivered pursuant to the preceding sentence (e.g. no
value shall be given to the Pledge Agreements or the Guarantee for purposes of
determining Party B’s posting obligation hereunder); provided, however, such

 

 



--------------------------------------------------------------------------------



 



Pledge Agreements and the collateral pledged thereunder shall be given value for
purposes of determining the amount of the Assumption Fee due under Part V(L)(4)
of the Schedule.
(iv) Thresholds.
(A) “Independent Amount” is not applicable to Party A and means with respect to
Party B the amount specified below under “Other Provisions” together with any
other Independent Amounts set forth in any Confirmation.
(B) “Threshold” means with respect to Party A: Not Applicable.
(C) “Threshold” means with respect to Party B: Zero.
(D) “Minimum Transfer Amount” means with respect to Party A and Party B,
$10,000.
(E) Rounding. The Delivery Amount and the Return Amount will be rounded up and
down to the nearest integral multiple of $5,000 respectively.
(c) Valuation and Timing.
(i) “Valuation Agent” means Party A.
(ii) “Valuation Date” means (A) the Effective Date of each Transaction, (B) any
Local Business Day elected by Valuation Agent (but not more than one such day in
each calendar week) (each, a “Weekly Valuation Date”) and on the 15th day of
each calendar month (or any other day of the month selected by Party A, but not
more than one such day in each calendar month) (each, a “Monthly Valuation
Date”) (or if such day is not a Local Business Day, then the immediately
preceding Local Business Day) and (C) each other Local Business Day designated
as a Valuation Date by notice given to Party B no later than the Notification
Time on the Local Business Day before the Valuation Date so designated.
(iii) “Valuation Time” means the close of business in the city of the Valuation
Agent on the Valuation Date or date of calculation, as applicable, provided that
the calculations of Value and Exposure will be made as of approximately the same
time on the same date.
(iv) “Notification Time” means 10:00 a.m., New York time, on a Local Business
Day.

 

2



--------------------------------------------------------------------------------



 



(v) Transfer Timing. Notwithstanding Paragraph 4(b), the Transfer of Delivery
Amounts by Party B will be made not later than the fifth Local Business Day
following the delivery of the calculation of Value and Exposure to Party B.
(d) Conditions Precedent and Secured Party’s Rights and Remedies. The following
Termination Event(s) will be a “Specified Condition” for Party B:

     
Illegality
  þ
Tax Event
  þ
Tax Event Upon Merger
  þ
Credit Event Upon Merger
  þ
Additional Termination Event(s)
  þ

(e) Substitution.
(i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
(ii) Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Applicable with respect to any proposed substitution of Other Eligible Support.
(f) Dispute Resolution.
(i) “Resolution Time” means 1:00 p.m., New York time, on the third Local
Business Day following the date on which notice of the dispute is given under
Paragraph 5.
(ii) Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of
Eligible Collateral and Other Eligible Support other than Cash will be
calculated as follows.
(A) With respect to Eligible Collateral, the sum of (1) (x) the arithmetic mean
of the closing bid prices quoted on the relevant date of three nationally
recognized principal market makers (one of which may include an Affiliate of
Party A) for such security chosen by the Valuation Agent multiplied by the
applicable Valuation Percentage or (y) if fewer than three quotations are
available from such principal market makers on the relevant date, the arithmetic
mean of the closing bid prices on the next preceding date multiplied by the
applicable Valuation Percentage, plus (2) the accrued interest on such security
(except to the extent Transferred to a party pursuant to any applicable
provision of this Agreement or

 

3



--------------------------------------------------------------------------------



 



included in the applicable price referred to in (1) of this clause) as of such
date;
(B) With respect to Other Eligible Support, the process agreed to by Party A and
Party B at the time such Other Eligible Support is accepted by Party A.
(iii) Alternative. Not Applicable.
(g) Holding and Using Posted Collateral.
(i) Eligibility to Hold Posted Collateral; Custodians. Party A and its Custodian
will be entitled to hold Posted Collateral pursuant to Paragraph 6(b); provided
that the following conditions applicable to it are satisfied:
(A) Party A is not a Defaulting Party.
(B) The Custodian: The Custodian is (1) Party A or a wholly owned, direct or
indirect, subsidiary of ML & Co. or (2) a bank or trust company located in the
State of New York having total assets of at least $10,000,000,000; provided,
however, if the rating of such Custodian (other than a subsidiary of ML & Co.)
is less than A by S&P and A2 by Moody’s, both Party A and Party B must consent
to such entity serving as Custodian hereunder with such consent not to be
unnecessarily withheld.
(ii) Use of Posted Collateral. The provisions of Paragraph 6(c) will apply to
Party A with respect to Posted Collateral, except as otherwise provided to the
contrary in Paragraph 13(m)(x).
(h) Distributions and Interest Amount.
(i) Interest Rate. The “Interest Rate” with respect to cash held by Party A will
be the rate per annum equal to the overnight Federal Funds Rate as reported in
the Federal Reserve Publication H.15-519.
(ii) Transfer of Interest Amount. The Interest Amount shall not be Transferred,
but shall be retained as collateral held by Party A and shall constitute an
Additional Independent Amount in accordance with the definition of Additional
Independent Amounts under Paragraph 13(m)(vi).
(iii) Alternative to Interest Amount. Not Applicable.
(i) Additional Representation(s). Not Applicable.
(j) Other Eligible Support and Other Posted Support.
(i) “Value” with respect to Other Eligible Support means such amount as may be
determined pursuant to the valuation process Party A and Party B

 

4



--------------------------------------------------------------------------------



 



agreed to at the time such Other Eligible Support or Other Posted Support is
accepted by Party A.
(ii) “Transfer” with respect to Other Eligible Support and Other Posted Support
shall, with respect to Other Eligible Support and Other Posted Support that is
in the form of cash, certificated securities and book-entry securities, have the
same meaning provided in subsections (i), (ii) and (iii), respectively, of the
definition of “Transfer,” and, with respect to other types of Other Eligible
Support and Other Posted Support, have the meaning agreed to by Party A and
Party B at the time such Other Eligible Support or Other Posted Support is
accepted by Party A.
(k) Demands and Notices. All demands, specifications and notices under this
Annex will be made pursuant to the Notices Section of this Agreement, unless
otherwise specified here:

     
Party A:
  Same as Notices Section
Party B:
  Same as Notices Section

(l) Addresses for Transfers. To be advised.
(m) Other Provisions.
(i) Agreement as to Single Secured Party And Pledgor. Party A and Party B agree
that, notwithstanding anything to the contrary in the recital to this Annex,
Paragraph (1)(b) or Paragraph 2 or the definitions in Paragraph 12, (A) the term
“Secured Party” as used in this Annex means only Party A, (B) the term “Pledgor”
as used in this Annex means only Party B, and (C) only Party B makes the pledge
and grant in Paragraph 2, the acknowledgment in the final sentence of Paragraph
8(a) and the representations in Paragraph 9. Party A and Party B further agree
that, notwithstanding anything to the contrary in the recital to this Annex or
Paragraph 7, this Annex will be considered a Credit Support Document only with
respect to Party B, and the Events of Default in Paragraph 7 will apply only to
Party B.
(ii) The definition of “Posted Collateral” in this Annex shall also include any
and all accounts in which Cash Collateral is held.
(iii) Additions to Paragraph 3. The following subparagraph (c) is hereby added
to Paragraph 3 of this Annex:
(c) No offset. On any Valuation Date, if either (i) each party is required to
make a Transfer under Paragraph 3(a) or (ii) each party is required to make a
Transfer under Paragraph 3(b), then the amounts of those obligations will not
offset each other.

 

5



--------------------------------------------------------------------------------



 



(iv) “Exposure” means, for any Valuation Date or other date for which Exposure
is calculated, the sum of Aggregate Monetary Liability Exposure (as defined
below) and Timber Oaks Exposure (as defined below).
        Definitions Used to Determine Exposure:
“Aggregate Monetary Liability Exposure” shall mean the aggregate sum of Monetary
Liability Exposure with respect to each IRFA, provided that any Monetary
Liability Exposure related to the Timber Oaks Property shall equal the Timber
Oaks Exposure with respect to any Exposure relating to events covered thereby.
“Aggregate Monetary Liability Required Collateral Amount” shall mean the
aggregate sum of all Monetary Liability Required Collateral Amounts.
“Monetary Liability” shall mean all present and future amounts Party A is, or
may be, obligated to pay under each IRFA (as defined in the Confirmations),
collectively. Such amounts may occur for any of the following reasons: (a) any
expected delay or shortfall in the receipt of anticipated Tax Benefits (as
defined in the applicable Guaranteed Partnership Agreement) to the Limited
Partner (as defined in the applicable Guaranteed Partnership Agreement) which
would cause the calculated Internal Rate of Return (as defined in the applicable
Guaranteed Partnership Agreement) to be less than the Guaranteed Return Rate (as
defined in the Guaranteed Partnership Agreement); (b) any potential recapture or
loss of Tax Benefits which would cause the calculated Internal Rate of Return to
be less than the Guaranteed Return Rate; or (c) to the extent not already
covered by (a) or (b), the occurrence of any event or circumstance that may lead
to an obligation of Party A to pay any amounts under the IRFA; in any case, for
which the General Partner (as defined in the applicable Guaranteed Partnership
Agreement) or a party on behalf of the General Partner has not already paid or
posted collateral so as to eliminate Party A’s risk under the applicable IRFA
with respect thereto.
“Monetary Liability Collateral Trigger Event” shall mean the occurrence of any
of the following events: (A) a monetary default or any other default (but with
respect to such other defaults, only after any applicable notice and cure period
has expired) with respect to any foreclosable debt secured by any of the
Properties which gives any person or entity the right to accelerate the debt
and/or initiate foreclosure proceedings (including without limitation the
failure by the Guarantor to fund the amounts set forth in Section 7 of that
certain Reaffirmation of Guarantee, dated as of even date herewith); (B) any
government authority challenges the past, present, or future Tax Benefits of the
Limited Partner; or (C) any event or circumstance, not already covered by
(A) through (B),

 

6



--------------------------------------------------------------------------------



 



occurs (including lawsuits, etc.) which could in Party A’s reasonable opinion
lead to Monetary Liability.
“Monetary Liability Exposure” shall mean, with respect to each IRFA (as defined
in the Confirmations), 125% (100% at the end of the last day of the Last Tax
Credit Year, as defined in the applicable Guaranteed Partnership Agreement with
respect to the IRFAs as defined in the Confirmations for Transaction Nos. 004
and 006, and at the end of the last day of the Last Compliance Period Year with
respect to the IRFAs as defined in the Confirmations for Transaction Nos. 008,
010, 012 and 014), in either case, after payment of the Final Guaranteed Benefit
Deficiency Payment)) of (i) the portion of the Aggregate Monetary Liability
Required Collateral Amount applicable to such IRFA, plus (ii) any deficiency
claimed by the Internal Revenue Service relating to amounts payable under such
IRFA unless Party B delivers an unqualified opinion of tax counsel acceptable to
Party A in its reasonable discretion to the effect any such claimed deficiency
will not be due.
“Monetary Liability Required Collateral Amount” shall mean, upon the occurrence
and continuance of any Monetary Liability Collateral Trigger Event, the amount
of Monetary Liability associated therewith calculated as set forth below:
(A) Upon the occurrence of any Monetary Liability Collateral Trigger Event,
Party A shall have the right to request that Party B deliver, within five
(5) business days, certified calculations from Reznick Group LLP, or any other
firm of independent certified public accountants acceptable to Party A
(collectively, “Reznick”) setting forth the amount of Monetary Liability that
may result due to the occurrence of such Monetary Liability Collateral Trigger
Event. In performing such calculations, Reznick shall assume that the Monetary
Liability Collateral Trigger Event will result in the maximum Monetary Liability
that could occur as a result thereof (e.g. if any governmental authority claims
that any Tax Benefits may be subject to recapture, that such recapture will
occur). Reznick shall use its professional judgment to make assumptions
necessary for the calculation of Monetary Liability (except as otherwise
provided herein) and may engage such independent third-party experts to advise
on any assumptions beyond its expertise as it deems necessary. With respect to
any Monetary Liability Collateral Trigger Event set forth in subsection (A) of
the definition thereof, Reznick shall assume that foreclosure of the first
mortgages securing the Properties will occur on the 120th day following the
occurrence of the applicable Monetary Liability Collateral Trigger Event. If any
assumed foreclosure date has already past, the assumed foreclosure date shall be
the date on which the

 

7



--------------------------------------------------------------------------------



 



calculations are being made. Further, in any case, if the calculation of
Monetary Liability would be higher assuming a later foreclosure date than those
already set forth in this subsection, the assumed foreclosure date shall be such
later foreclosure date. If at any time Party A believes that there has been a
change in circumstances that would result in a higher amount of Monetary
Liability associated with a Monetary Liability Collateral Trigger Event if such
amount was recalculated, Party A shall have the right to request that Party B
deliver, within five (5) business days, new certified calculations from Reznick
setting for the amount of Monetary Liability that may result due to the
occurrence of such Monetary Liability Collateral Trigger Event (but no more than
twice in any calendar year with respect to the same Monetary Liability
Collateral Trigger Event). If Party B fails to deliver to Party A certified
calculations from Reznick as to the amount of Monetary Liability with respect to
any Monetary Liability Collateral Trigger Event within five (5) business days of
receipt of Party A’s request therefor (whether with respect to the initial
calculation of Monetary Liability associated with a Monetary Liability
Collateral Trigger Event, or with respect to any request for a recalculation
pursuant to this Section), Party A shall have the right to determine the amount
of Monetary Liability associated with the subject Monetary Liability Collateral
Trigger Event, in its sole and absolute discretion, which amount shall be
binding until certified calculations from Reznick complying with this subsection
are delivered. Notwithstanding anything to the contrary contained herein, upon a
failure by the Guarantor to fund any amount required by Section 7 of that
certain Reaffirmation of Guarantee, dated as of even date herewith, the Monetary
Liability Required Collateral Amount as a result of such failure shall equal the
amount which Guarantor failed to fund.
(B) Party A shall reduce the amount of Monetary Liability associated with a
Monetary Liability Collateral Trigger Event to zero upon the occurrence of any
of the following events: (a) Party A is satisfied that payments to the Limited
Partner have been made by the General Partner or other sources which eliminate
Party A’s risk of having any obligations under the applicable IRFA arising from
such Monetary Liability Collateral Trigger Event, (b) Party A is satisfied that
such Monetary Liability Collateral Trigger Event has been resolved in such a
manner which eliminates Party A’s risk of having any obligations under the
applicable IRFA arising from such Monetary Liability Collateral Trigger Event
(which may include the execution of a forbearance agreement with the applicable
lender satisfactory to Party A), or (c) Party A receives a certificate from
Reznick pursuant to (i)

 

8



--------------------------------------------------------------------------------



 



above, that there is no more Monetary Liability with respect to the subject
Monetary Liability Collateral Trigger Event.
(C) The cost of Reznick and any third-party experts shall be at Party B’s
expense.
“Timber Oaks Exposure” shall mean the potential financial impact inclusive of
penalties and interest which may be due, relating to the failure to receive or
late receipt of Form 8609, the failure to timely file restriction agreements, or
the receipt of Form 8823s, respecting the Timber Oaks Property. On the date
hereof, Party B shall deposit or cause to be deposited, $1,000,000 with Party A
respecting the Timber Oaks Exposure (the “Deposit”). In accordance with its
pledge of interests, Party B shall also deposit an amount equal to the proceeds
of any sale of general partnership interests in Chapel Ridge of Cedar Rapids,
Chapel Ridge and Bluff and Brisben Johnston Commons Properties upon settlement
of any such sale (which sale must be approved by Party A) (the “Sale Proceeds”).
Upon delivery on or before September 15, 2010 by Party B to Party A of
(i) copies of Form 8609s for all residential buildings,
(ii) withdrawal/cancellation of Form 8823s previously issued, and (iii) a
calculation by Reznick (the “Reznick Calculation”), and based upon assumptions
acceptable to Party A, of the estimated incremental amount of the Timber Oaks
Exposure (the “Required Items”), Party B shall further deposit or cause to be
deposited (each, an “Additional Deposit”) the amount that the then cumulative
estimated Timber Oaks Exposure as calculated exceeds the sum of the Deposit and
the Sale Proceeds. If form 8609s are received and the sum of the Deposit and the
Sale Proceeds then equals the cumulative estimated Timber Oaks Exposure, then
Party B shall have no further liability respecting the Timber Oaks Property. If
the sum of the Deposit and the Sale Proceeds deposit exceeds the actual Timber
Oaks Exposure as calculated in the Reznick Calculation and delivered on or
before September 15, 2010, then Party A shall return to Party B such excess, up
to the amount of the amount of the Deposit ($1,000,000). If Party B fails to
deliver the Reznick Calculation or before September 15, 2010, Party A shall
calculate Timber Oaks Exposure in its sole discretion, Party B shall post as
additional an amount equal to Timber Oaks Exposure, as so calculated by Party A,
less the sum of the Deposit and Sales Proceeds. If a determination is made by
the Texas housing credit authority that it will not issue Form 8609s with
respect to the Timber Oaks Property, then the Timber Oaks Exposure shall include
that no Tax Credits were available with respect to the Timber Oaks Property from
the initial date in which such Tax Credits may have been claimed.
(v) Exposure will not be recalculated in connection with application of the
dispute resolution procedures of Paragraph 5 to the Confirmations for
Transaction Nos. 004, 006, 008, 010, 012 and/or 014.

 

9



--------------------------------------------------------------------------------



 



(vi) “Independent Amount” shall mean, for all of the Confirmations,
$67,384,689.81, plus any Additional Independent Amounts (as defined below), less
any Independent Amount Reductions (as defined below and as specified in this
subparagraph (vi)).
“Additional Independent Amounts” shall mean the sum of all Transfers hereunder
(plus the Interest Amount referred to under Paragraph 13(h)(ii) hereof) by Party
B or from the Cash Management Account on and after March 5, 2010.
Notwithstanding anything to the contrary, to the extent Party B has an
obligation to make a Transfer relating to Exposure hereunder, such Transfer
shall not also constitute an Additional Independent Amount. Upon any subsequent
reduction of Exposure, however, the Return Amount due Party B shall constitute
an Additional Independent Amount.
“Independent Amount Reductions” shall mean a reduction of the Independent Amount
as follows:
(A) The Independent Amount shall be reduced from time to time as applicable upon
the following events and in the following amounts:
(1) On any Business Day (but not more than once per month) by an amount equal to
amount set forth in a Collateral Account Release Request in the form attached
hereto as “Exhibit A.” Party B hereby directs Party A to transfer any Return
Amount related to such Independent Amount Reduction to the Cash Management
Account to be applied pursuant to Section 6 thereof, which direction cannot be
changed without the consent of Party A;
(2) In an amount equal to $25,000,000 simultaneous with the compliance with the
conditions set forth in (A) — (H) below as determined by Party A. Collateral
relating to such $25,000,000 Independent Amount Reduction may be used to help
fund (A) and (B) below, provided Party A is satisfied in its sole discretion
that all of the conditions will be met upon such release:
(A) Reduction of principal on the debt secured by the Non-Stabilized Properties
listed on Annex B to achieve a minimum 1.0x Debt Service Coverage Ratio,
assuming a debt service payment based on a reduction in the interest rate to
5.75% plus amortization, plus a contingent interest rate component payable to
the extent of property cash flow to support the current interest rate to be
funded from the Loan Repayment Documents (as defined in (H) below).

 

10



--------------------------------------------------------------------------------



 



(B) Reduction of principal on the debt secured by the Stabilized Properties
listed on Annex B to achieve a minimum 1.0x Debt Service Coverage Ratio,
assuming a debt service payment based on a reduction in the interest rate to
5.75% plus amortization, plus a contingent interest rate component payable to
the extent of property cash flow to support the current interest rate to be
funded from the Loan Repayment Documents.
(C) Reduction of principal on the debt secured by the Non-Stabilized Properties
(as determined by Party B) up to a minimum 1.1x Debt Service Coverage Ratio or
such lower Debt Service Coverage Ratio (but not less than 1.0x) so as to satisfy
the requirement set forth below in (G).
(D) Amounts used to fund (A) and (B) above may include (i) Three Million Dollars
($3,000,000) from the release of earn-out reserves on the Non-Stabilized
Properties, (ii) Eight Million Four Hundred Thousand Dollars ($8,400,000) from
the respective Funds from amounts withheld from the capital contributions
payable to the respective Local Partnerships subject to the condition of
stabilization being achieved, and (iii) the Twenty-Five Million Dollar
($25,000,000) release of Eligible Collateral upon Independent Amount Reduction
in this (A)(2) (assuming compliance of all other conditions as determined by
Party A).
(E) Reduction in the must-pay component of debt service on both Stabilized and
Non-Stabilized Properties to an interest rate of 5.75% plus principal
amortization based on the reduced principal amounts (following any principal
reductions under (A) — (C) above).
(F) Evidence satisfactory to Party A (with Party B hereby acknowledging that no
such evidence delivered on or before the date hereof is satisfactory to Party
A), including, without limitation, an opinion of Paul Hastings and an analysis
from Reznick, that there will be no potential negative impact to the Investors
(or to Party A under the IRFA) other than a loss of interest deductions due to
the debt reduction in an amount not to exceed $5,500,000 per annum.
(G) Evidence satisfactory to Party A in its reasonable discretion that no
further bond stabilization

 

11



--------------------------------------------------------------------------------



 



payments or required principal reductions (other than scheduled amortizations)
are required for the Properties.
(H) Delivery of documentation of Party B to receive repayment for any amounts
paid in connection with the reductions of principal (the “Loan Repayment
Documents”) with a collateral assignment of such rights in a form acceptable to
Party A.
This Independent Amount Reduction shall not be available on or after January 12,
2012.
(3) Following the Independent Amount Reduction described in subparagraph
(2) above, Party A hereby agrees to reduce the Independent Amount from time to
time by an aggregate amount up to $10,000,000 with any collateral released
relating to such reduction to fund proposed capital expenditures and meet debt
service shortfalls at the Properties which Party A approves following request by
Party B or its bank group. Party A shall have no obligation whatsoever to
release any collateral in excess of $10,000,000, which shall include all amounts
released for debt service shortfalls pursuant to subparagraph (1) above or this
subparagraph (3).
(B) The Independent Amount shall be reduced to $0 upon the replacement of Party
A as the obligor with respect to all the IRFAs, and Party A is satisfied that it
no longer has any liability thereunder and all amounts owed to Party A by Party
B in connection with the IRFAs, including under the Agreement, have been paid in
full.
        Definitions Used to Determine Independent Amount Reductions:
“Cash Management Account” shall mean the account established by and described in
that certain Cash Management Agreement, dated as of even date herewith, among
Party A, Party B, Centerline Guaranteed Manager II LLC and Wachovia Bank,
National Association.
All other capitalized terms used to determine Independent Amount Reductions not
otherwise defined in the Agreement, shall have the meanings set forth in that
certain Master Assignment, Stabilization, Assignment Allocation, Servicing and
Asset Management Agreement, dated as of even date herewith, among Party B and
the other parties hereto.
(vii) Bond Servicing. To the extent not otherwise provided under the terms of
the documents relating to and/or securing this Agreement, Party B or its
Affiliates shall provide or cause to be provided to MLCS, with respect to each
of the Properties, periodic servicing reports as reasonably requested by Party
A.

 

12



--------------------------------------------------------------------------------



 



(viii) Capitalized terms not otherwise defined herein, or in the Agreement,
shall have the meanings ascribed to them in that certain First Amended and
Restated Agreement of Limited Partnership of Related Capital Guaranteed
Partnership II, L.P.-Series A, Number 1 dated as of July 10, 2002 as amended,
restated and/or supplemented from time to time; that certain First Amended and
Restated Agreement of Limited Partnership of Related Capital Partnership II,
L.P.-Series B, Number 1 dated as of September 24, 2003, as amended, restated
and/or supplemented from time to time; that certain First Amended and Restated
Agreement of Limited Partnership of Related Capital Partnership II,
L.P.-Series C, Number 1 dated as of October 31, 2003, as amended, restated
and/or supplemented from time to time; that certain First Amended and Restated
Agreement of Limited Partnership of Related Capital Partnership II,
L.P.-Series C, Number 2 dated as of October 31, 2003; that certain First Amended
and Restated Agreement of Limited Partnership of Related Capital Guaranteed
Partnership II, L.P. — Series D, Number 1 dated as of April 14, 2004, as
amended, restated and/or supplemented from time to time; that certain First
Amended and Restated Agreement of Limited Partnership of Related Capital
Guaranteed Partnership II, L.P. — Series E, Number 1 dated as of June 22, 2004,
as amended, restated and/or supplemented from time to time; that certain First
Amended and Restated Agreement of Limited Partnership of Related Capital
Guaranteed Partnership II, L.P. — Series E, Number 2 dated as of June 22, 2004,
as amended, restated and/or supplemented from time to time; or that certain
First Amendment and Restated Agreement of Limited Partnership of Related Capital
Guaranteed Partnership II, L.P. — Series F, Number 1 dated as of July 27, 2004,
as amended, restated and/or supplemented from time to time, as applicable (each
a “Guaranteed Partnership Agreement”).
(ix) “Property” or “Properties” shall mean each property individually and all
properties collectively, as applicable, as set forth in Annex A hereto.
(x) The investment of all collateral posted as Cash under this Annex shall be
controlled by Party A in its sole and absolute discretion exercised in a
commercially reasonable manner.

 

13



--------------------------------------------------------------------------------



 



[Signature page to ISDA Credit Support Annex and Paragraph 13 thereto]
Please confirm your agreement to be bound by the terms of the foregoing by
executing the copy of this ISDA Credit Support Annex and Paragraph 13 thereto
enclosed for that purpose and returning it to us.

            Very truly yours,

MERRILL LYNCH CAPITAL SERVICES, INC., a Delaware corporation
      By   /s/ Edward H. Curland         Name   Edward H. Curland       
             Authorized Signatory     

[Signatures continued on following page]

 

 



--------------------------------------------------------------------------------



 



[Signature page to ISDA Credit Support Annex and Paragraph 13 thereto]

            CENTERLINE GUARANTEED
HOLDINGS LLC, a Delaware limited
liability company
      By:   Centerline Capital Group Inc., a Delaware         corporation, its
managing member              By:   /s/ Marc D. Schnitzer         Name:   Marc D.
Schnitzer        Title:   Chief Executive Officer and President   

 

 